Title: To Thomas Jefferson from Salimbeni, [12 April 1801]
From: Salimbeni
To: Jefferson, Thomas




Monsieur
Paris 22 Germinal An 9

Permettez que je Vous adresse des lettres que ma femme Ecrit a Mesdames Vos filles. En prenant cette Liberté Je Saisis L’occasion de renouveller a Votre Excellence L’hommage de ma profonde reconnoissance et de Joindre ma voix à celle de tous les francais pour la congratuler Sur le poste Eminent auquel la porté la confiance et L’estime de Ses concitoyens.

Rentré dans mon pays par les bienfaits et les recommandations aupres du consul general Létombe, de Votre Excellence Je Viens aujourdhui conjurer Ses bontés pour m’en faire Sortir. Je suis dans ce moment Employé par M. de talleyrand ministre des Relations Exterieures et Jai Sa promesse d’être nommé avant peu a un poste de Commissaire des Relations Commerciales aux états unis de L’amerique. Je Suis Sur qu’un mot de Votre Excellence a M. de talleyrand le mettroit a même de Suivre pour moi toute L’impulsion de Sa bonne Volonté. Il ne me la pas même laissé ignorer. M. Volney qui a beaucoup contribué a me faire avoir la place que Joccupe ma donné le conseil d’en prier V.E.
tout me porte a croire que Je Serai bientot a même de presenter ma profonde reconnoissance de Vive Voix au president des Etats unis de L’amerique. Ma femme Se fait un fêste de pouvoir y revoir Ses anciennes compagnes de Couvent qui lui ont temoigné un si vif interest a Son dernier Voyage d’Amerique.
Je prie Votre Excellence d’agreer Le respect tres humble avec Lequel Jai L’honneur d’etre Son tres humble & Obeissant Serviteur

Salimbeni



editors’ translation

Sir
Paris, 22 Germinal Year 9 [12 Apr. 1801]

Allow me to address to you some letters that my wife wrote to my ladies, your daughters. While taking that liberty, I seize the occasion to renew to Your Excellency the homage of my deepest gratitude and to join my voice together with all Frenchmen to congratulate you on the eminent post to which the confidence and esteem of your fellow citizens has borne you.
Having returned to my country through your excellency’s kind deeds and recommendations to Consul General Létombe, today I come to implore your kind deeds to make me leave it. I am at this moment employed by Monsieur Talleyrand, minister of foreign relations, and I have his promise to be named soon to a post of commissary for commercial relations in the United States of America. I am certain that a word from Your Excellency to Monsieur Talleyrand would place him in a position to fulfill for me the impulse of his good will. He has not left even me in ignorance of this. Monsieur Volney, who greatly contributed to my obtaining the position I occupy, advised me to beg this of Your Excellency.
Everything leads me to believe that I shall soon be able to present my deep gratitude in person to the president of the United States of America. My wife rejoices at being able to see there again her former convent companions who showed such a lively interest on her last voyage to America.
I beg Your Excellency to accept the very humble respect with which I have the honor to be your very humble and obedient servant

Salimbeni


